Re claim Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
37 CFR 1.81 Drawings required in patent application.
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter [emphasis added] and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.
37 CFR 1.83 Content of drawing. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims [emphasis added]. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings. 
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).
MPEP § 608.02(I). DRAWING REQUIREMENTS
The first sentence of 35 U.S.C 113 requires a drawing to be submitted upon filing where such drawing is necessary for the understanding of the invention. In this situation, the lack of a drawing renders the application incomplete and, as such, the application cannot be given a filing date until the drawing is received. The second sentence of 35 U.S.C. 113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration and no drawing was submitted on filing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. The examiner should require such drawings in almost all such instances. Such drawings could be required during the initial processing of the application but do not have to be furnished at the time the application is filed. The applicant is given at least 2 months from the date of the letter requiring drawings to submit the drawing(s) [emphasis added].
MPEP § 608.02(I). HANDLING OF DRAWING REQUIREMENTS UNDER THE SECOND
SENTENCE OF 35 U.S.C 113 - ILLUSTRATION SUBSEQUENTLY REQUIRED
35 U.S.C.113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration by a drawing [emphasis added] and the applicant has not furnished a drawing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. A filing date will be accorded with the original presentation of the papers, despite the absence of drawings. The acceptance of an application without a drawing does not preclude the examiner from requiring an illustration in the form of a drawing under 37 CFR 1.81(c) or 37 CFR 1.83(c). In requiring such a drawing, the examiner should clearly indicate that the requirement is made under 37 CFR 1.81(c) or 37 CFR 1.83(a) and be careful not to state that he or she is doing so “because it is necessary for the understanding of the invention,” as that might give rise to an erroneous impression as to the completeness of the application as filed. Examiners making such requirements are to specifically require, as a part of the applicant’s next reply, at least an ink sketch or permanent print of any drawing in reply to the requirement, even though no allowable subject matter is yet indicated. This will afford the examiner an early opportunity to determine the sufficiency of the illustration and the absence of new matter. See 37 CFR 1.121 and 37 CFR 1.81(d) [emphasis added].
Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
The Examiner stated that the invention " admits of illustration," which is a proper ground for requiring drawings even when such drawings are not necessary for the understanding of the subject matter. See 37 C.F.R. 181(c). Novo Nordisk A/S v. Becton Dickinson & Co., 96 F. Supp. 2d 309 (S.D.N.Y. 2000), Court
As stated in Rule 71(b) of the Rules of Practice of the U. S. Patent Office, the specification must “describe completely a specific embodiment of the * * * machine * * *“. Further, Rule 83 recites that “The drawing must show every feature of the invention specified in the claims [emphasis added].” While petitioner contends that the particular operating means is immaterial he has nevertheless submitted in the amendment of June 5, 1961 a disclosure of a particular operating means. The examiner has held however that the proposed amendment includes new matter. In a situation like this the onus is on the applicant to show by prior art evidence that the subject matter prescribed by the proposed amendment is not new matter but is instead actually old and would suggest the incorporation of itself into the present disclosure. In re Chaplin, 1948 C.D. 511, 77 USPQ 601 , 1957 C.D. 321, 114 USPQ 157. Applicant has of course made no such presentation. In the absence of such showing the examiner was justified in not entering the amendment of June 5, 1961. (Ex parte HELMERSON, 130 USPQ 244 (PTO 1961))
Ex parte Davin, 1902 C.D. 251 (emphasis added): This is a petition from an action of the examiner objecting to the drawing and claims of the above-entitled application. The examiner has required that the drawing be amended to show the grain of the wood running lengthwise. The specification so describes the grain, and this feature is included in the claims. It is therefore an essential feature of the invention that the grain shall run lengthwise. The examiner's requirement was right, since the rules require that-the drawing must show every feature of the invention covered by the claims. (Rule 50). (Marks v. Hodgins, 99 USPQ 23 (Bd. Pat. App. & Int. 1953))
Title 35 of the United States code, sections 111 and 113, provide that a patent application shall include a drawing when the nature of the case admits it and Patent Office Rule 83 provides that the drawing must show every feature of the invention specified in the claims. It is evident that these conditions are not satisfied in the present case since claims 4 to 13 inclusive comprise various specific structural limitations. The fact that this application refers to an earlier case which includes a drawing is not controlling here. Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
See also, Bocciarelli v. Huffman, 109 USPQ 385 (CCPA 1956); and Warner Jewelry Case Company v. Wolfsheim & Sachs, Inc., 68 USPQ 267 (DC WNY 1946).
The claimed subject matter of this application admits of illustration by a drawing, including because it is claimed.
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. 
The claimed subject matter of this application that admits of illustration by a drawing and the features which must be shown or the feature(s) canceled from the claim(s), are the following:
Re claim 6: the second P-type metal layer comprises a first metal film on a second metal film, and a seam between the first metal film and the second metal film. 
Re claim 14: the second P-type metal layer comprises a first metal film on a second metal film, and a seam between the first metal film and the second metal film. 

Corrected drawing sheets in compliance with 37 CFR 1.81(c) and 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections -35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
Claim(s) 1-16 is/are rejected as being incomplete for omitting cooperative relationships of elements. The omitted cooperative relationships are those between at least the “first P-type device,” “second P-type device,” or third P-type device.”
In a claim that was directed to a kit of component parts capable of being assembled, the court held that limitations such as "members adapted to be positioned" and "portions . . . being resiliently dilatable whereby said housing may be slidably positioned" serve to precisely define present structural attributes of interrelated component parts of the claimed assembly. In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976).
Again, a present structural configuration for the housing is defined in accordance with how the housing interrelates with the other structures in the completed assembly. We see nothing wrong in defining the structures of the components of the completed connector assembly in terms of the interrelationship of the components, or the attributes they must possess, in the completed assembly. In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976).
In particular, claim(s) 1-16 is/are directed to a kit of component parts, including a “first P-type device,” “second P-type device,” or third P-type device,” capable of being assembled, but the claim(s) does/do not precisely define present structural attributes of 
	The scope of the following claim language is unclear: 
	Re claim 5: the thickness of the first P-type metal layer is less than a work-function saturation thickness of a material of the first P-type metal layer. 
	Re claim 13: the thickness of the first P-type metal layer is less than a work-function saturation thickness of a material of the first P-type metal layer. 
	In particular, the claim language “work function saturation thickness” does not appear to have a plain meaning, the specification does not provide a special definition for the language, and the meaning of the language in the context of the claims is otherwise unclear. See MPEP § 2111.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Re claims 1-5, 7-13, 15, and 16: first P-type device.
Re claims 1-4, 6, 9-12, and 14: second P-type device.
Re claims 7, 8, 15, and 16: third P-type device.
In particular, in view of the related 35 U.S.C. 112, second paragraph rejection of claim(s) 1-16, one skilled in the art would be unable to make or use the claimed invention, including with any amount of experimentation, because one skilled in the art would be unable to determine the scope of the claim(s) in view of the omitted cooperative relationships.
The undescribed subject matter is also the following: 
	Re claim 5: the thickness of the first P-type metal layer is less than a work-function saturation thickness of a material of the first P-type metal layer. 
	Re claim 13: the thickness of the first P-type metal layer is less than a work-function saturation thickness of a material of the first P-type metal layer. 
In particular, there is no direction provided by the inventor showing how to make or use the claimed invention, including working examples, and in view of the related 35 U.S.C. 112, second paragraph rejection(s) of claim(s) 5 and 13, and based on the content of the disclosure, one skilled in the art would be unable to make or use the entire scope of the claimed invention, including with any amount of experimentation. See MPEP § 2164.
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.

In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gan (20160276224).
	In paragraphs 7, 11, 18, 21, 24-26, and 28-45, Gan discloses the following:
	Re claim 1: An integrated circuit structure, comprising: a first P-type device “110” having a voltage threshold (VT) “threshold voltage (Vth),” the first P-type device having a first gate dielectric layer “105,” and a first P-type metal layer “125” on the first gate 
	Re claim 2: The integrated circuit structure re claim 1, wherein the VT of the second P-type device; is lower than the VT of the first P-type device. 
	Re claim 3: The integrated circuit structure re claim 1, wherein the first P-type metal layer and the second P-type metal layer have a same composition “work function material”/“materials”/“titanium nitride.” 
	Re claim 4: The integrated circuit structure re claim 1, wherein the first P-type metal layer and the second P-type metal layer both comprise titanium and nitrogen “titanium nitride.” 
	Re claim 5: The integrated circuit structure re claim 1, wherein the thickness of the first P-type metal layer; is less than an inherent work-function “work function” saturation thickness of a material “work function material”/“materials”/“titanium nitride” of the first P-type metal layer. 
	Re claim 6: The integrated circuit structure re claim 1, wherein the second P-type metal layer comprises a first metal film “145” on a second metal film “144,” and a seam (figure 10, not labeled) between the first metal film and the second metal film. 
	Re claim 9: A method of fabricating an integrated circuit structure, the method comprising: forming a first P-type device having a voltage threshold (VT), the first P-type device having a first gate dielectric layer, and a first P-type metal layer on the first 
	Re claim 10: The method re claim 9, wherein the VT of the second P-type device; is lower than the VT of the first P-type device. 
	Re claim 11: The method re claim 9, wherein the first P-type metal layer and the second P-type metal layer have a same composition. 
	Re claim 12: The method re claim 9, wherein the first P-type metal layer and the second P-type metal layer both comprise titanium and nitrogen. 
	Re claim 13: The method re claim 9, wherein the thickness of the first P-type metal layer is less than a work-function saturation thickness of a material of the first P-type metal layer. 
	Re claim 14: The method re claim 9, wherein the second P-type metal layer comprises a first metal film on a second metal film, and a seam between the first metal film and the second metal film. 
	The following is further clarified: 
	Re claim 5: an inherent work-function “work function” saturation thickness of the material “work function material”/“materials”/“titanium nitride” of the first P-type metal layer. 
	In particular, a work-function saturation thickness of the material of the first P-type metal layer is an inherent property of the layer.
AbbVie Inc. v. The Mathilda & Terrence Kennedy Inst. of Rheumatology Trust (Fed. Cir. 2014).
	In addition to the previously applied disclosure of Gan, the genus of the compositions would inherently anticipate the claims 3 and 11 species of the first P-type metal layer and the second P-type metal layer have a same composition because the genus contains only two species, namely, the species of the first P-type metal layer and the second P-type metal layer have a same or different composition, and one skilled in the art would at once envisage each species of the genus. 
	However, Gan does not appear to explicitly disclose the following: 
	Re claim 2: the VT of the second P-type device is lower than the VT of the first P-type device. 
	Re claim 5: the thickness of the first P-type metal layer is less than the work-function saturation thickness of the material of the first P-type metal layer. 
	Re claim 10: the VT of the second P-type device is lower than the VT of the first P-type device. 
	Re claim 13: the thickness of the first P-type metal layer is less than the work-function saturation thickness of the material of the first P-type metal layer. 

	Also, the genus of the thicknesses would inherently anticipate the claims 5 and 13 species of the thickness of the first P-type metal layer is less than the work-function saturation thickness of the material of the first P-type metal layer because the genus contains only three species, namely, the thickness of the first P-type metal layer is less than, equal to, or greater than, the work-function saturation thickness of the material of the first P-type metal layer, and one skilled in the art would at once envisage each species of the genus. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-6 and 9-14 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gan (20160276224).
In addition to the previously applied disclosure of Gan, the following also would have been obvious:
	Re claim 1: the second P-type metal layer has a thickness greater than the thickness of the first P-type metal layer. 
	Re claim 2: the VT of the second P-type device is lower than the VT of the first P-type device. 
	Re claim 3: the first P-type metal layer and the second P-type metal layer have a same composition. 
	Re claim 5: the thickness of the first P-type metal layer is less than the work-function saturation thickness of the material of the first P-type metal layer. 
	Re claim 9: the second P-type metal layer has a thickness greater than the thickness of the first P-type metal layer. 
	Re claim 10: the VT of the second P-type device is lower than the VT of the first P-type device. 
	Re claim 11: the first P-type metal layer and the second P-type metal layer have a same composition. 
	Re claim 13: the thickness of the first P-type metal layer is less than the work-function saturation thickness of the material of the first P-type metal layer. 

	Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed variation(s) inherently resulting in the particular claimed thickness, composition or VT relative dimension(s) or configuration(s). See MPEP § 2144.05(II)(B).
Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP § 2144.05.
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP § 2144.05(II)(A).
Ecolab’s expert admitted that one skilled in the art would know how to adjust application parameters to determine the optimum parameters for a particular solution. Ecolab, Inc. v. FMCCorp., 569 F.3d 1335 (Fed Cir. 2009). 
Where the principal difference between a claimed process and that taught by a reference is a temperature difference, it is incumbent upon the appellants to establish the criticality of that difference. Ex parte KHUSID, BEZGODOVA, AND RUBEN, 174 USPQ 59 (Bd. Pat. App. & Int. 1971)
[A]ppellant does not contend that the combination of a magnetic fastener and an instrument having a magnetic head such as a tack and a magnetic hammer is new but that his particular combination is patentable because his magnetic tool is of substantially the same dimensions as the disk. … It is well established that the mere change of the relative size of the co-acting members of a known combination will not endow an otherwise unpatentable combination with patentability. Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 78 L.Ed. 1131, 54 S.Ct. 586, 21 USPQ 1 ; In re Irmscher, 36 CCPA 767, 171 F.2d 303, 80 USPQ 136 ; In re Bennett, 17 CCPA 1113, 40 F.2d 755, 5 USPQ 173. (In re Troiel, 124 USPQ 502 (C.C.P.A. 1960))
We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955))
Since the result sought and the ingredients used were known, we agree with the board it was within the expected skills of one having ordinary skill in this art to arrive In re REESE, 129 USPQ 402 (C.C.P.A. 1961)
As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof. Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. In re Dailey and Eilers, 149 USPQ 47 (C.C.P.A. 1966)
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
In any case, as set forth in MPEP § 2144.05 quoted above, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and, as evidenced by the relevant cited case law and MPEP citations, it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed thickness, composition, or VT dimensional or configurational limitation(s) inherently resulting in the particular claimed thickness, composition, or VT relative dimension(s) or configuration(s), including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. See MPEP §§ 716.02 - 716.02(g), 2144.04, and 2144.05. See also In re Kirke, 17 C.C.P.A. (Patents) 1121, 40 F.2d 765, 5 USPQ 539; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
[T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try.” … When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. … [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Also, it would have been obvious to try the second P-type metal layer has a thickness greater than the thickness of the first P-type metal layer because a person of ordinary skill would be motivated by the design need and to solve the problem of providing the thicknesses of Gan and there are a finite number (three) of readily identified, predictable solutions, namely, the second P-type metal layer has a thickness less than, equal to, or greater than the thickness of the first P-type metal layer. See MPEP § 2144.05. See also Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007); In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009), and In re Aller, Lacey, and Hall, 105 USPQ 233 (C.C.P.A. 1955).
The parallel, redundant ignition system is an obvious expedient to ensure detonation. … “The use of a ‘plurality’ of detonating devices is merely a duplication of existing elements; the concept of having back-up elements in case of failure is a well-known expedient in the art.” (Weather Engineering Corporation of America et al. v. United States, 204 USPQ 41 (Cl. Ct. 1979)) 
See also, In re Ockert, 114 USPQ 330 (CCPA 1957); In re Schuelke, 96 USPQ 421 (CCPA 1953); In re Hertrich, 73 USPQ 442 (CCPA 1947); Long Mfg. N.C., Inc. v. Condec Corp., 223 USPQ 1213 (DC ENC 1984); St. Regis Paper Company v. Bemis Company, Inc., 193 USPQ 8 (CA 7 1977); In re Harza 124 USPQ 378 (CCPA 1960); and Hofschneider Corp. v. Lane et al., doing business as Lane and Co., 71 USPQ 126 (DC WNY 1946).
	Also, it would have been obvious to try the VT of the second P-type device is lower than the VT of the first P-type device because a person of ordinary skill would be motivated by the design need and to solve the problem of providing the VTs of Gan and there are a finite number (three) of readily identified, predictable solutions, namely, the VT of the second P-type device is lower than, equal to, or higher than the VT of the first P-type device.
	Also, it would have been obvious to try the first P-type metal layer and the second P-type metal layer have a same or different composition because a person of ordinary skill would be motivated by the design need and to solve the problem of providing the compositions of Gan and there are a finite number (two) of readily identified, predictable solutions, namely, the first P-type metal layer and the second P-type metal layer have a same or different composition.
	Also, it would have been obvious to try the thickness of the first P-type metal layer is less than the work-function saturation thickness of the material of the first P-type metal layer because a person of ordinary skill would be motivated by the design need and to solve the problem of providing the thicknesses of Gan and there are a finite number (three) of readily identified, predictable solutions, namely, the thickness of the first P-type metal layer is less than, equal to, or greater than the work-function saturation thickness of the material of the first P-type metal layer.
Claim(s) 7, 8, 15, and 16, and alternatively, claims 1 and 9, is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gan (20160276224).
	As previously cited, Gan discloses the following:

	Re claim 7: The integrated circuit structure re claim 1, further comprising: a third P-type device “150” having a voltage threshold (VT) “threshold voltage (Vth),” the third P-type device having a third gate dielectric layer “105,” and a third P-type metal layer “162”on the third gate dielectric layer, wherein the VT of the third P-type device is different “different” than the VT of the first P-type device, wherein the first P-type metal layer and the third P-type metal layer have a same thickness. 
	Re claim 8: The integrated circuit structure re claim 7, wherein the first P-type device has a channel region “channel region(s)”/“channel(s)”/“116a” having a dopant concentration “dopant concentration”/“doped dosages,” and the third P-type device has a channel region having a dopant concentration “dopant concentration”/“doped dosages,” and wherein the dopant concentration of the channel region of the first P-type device is different “different” than the dopant concentration of the channel region of the third P-type device. 
	Re claim 9: A method of fabricating an integrated circuit structure, the method comprising: forming a first P-type device having a voltage threshold (VT), the first P-type device having a first gate dielectric layer, and a first P-type metal layer on the first 
	Re claim 15: The method re claim 9, further comprising: forming a third P-type device having a voltage threshold (VT), the third P-type device having a third gate dielectric layer, and a third P-type metal layer on the third gate dielectric layer, wherein the VT of the third P-type device is different than the VT of the first P-type device, wherein the first P-type metal layer and the third P-type metal layer have a same thickness. 
	Re claim 16: The method re claim 15, wherein the first P-type device has a channel region having a dopant concentration, and the third P-type device has a channel region having a dopant concentration, and wherein the dopant concentration of the channel region of the first P-type device is different than the dopant concentration of the channel region of the third P-type device. 
	In addition to the previously applied disclosure of Gan, the genus of the VTs would inherently anticipate the claims 7 and 15 species of the VT of the third P-type device is different than the VT of the first P-type device because the genus contains only two species, namely, the species of the VT of the third P-type device is the same or different than the VT of the first P-type device, and one skilled in the art would at once envisage each species of the genus.


	However, Gan does not appear to explicitly disclose the following: 
	Re claim 1: the second P-type metal layer has a thickness greater than the thickness of the first P-type metal layer. 
	Re claim 7: the first P-type metal layer and the third P-type metal layer have a same thickness. 
	Re claim 9: the second P-type metal layer has a thickness greater than the thickness of the first P-type metal layer. 
	Re claim 15: the first P-type metal layer and the third P-type metal layer have a same thickness. 
	Nonetheless, the genus of the thicknesses would inherently anticipate the claims 1 and 9 species of the second P-type metal layer has a thickness greater than the thickness of the first P-type metal layer because the genus contains only three species, namely, the species of the second P-type metal layer has a thickness less than, equal to, or greater than the thickness of the first P-type metal layer, and one skilled in the art would at once envisage each species of the genus.
.
Claims 1, 7-9, 15, and 16 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gan (20160276224).
	In addition to the previously applied disclosure of Gan, the following also would have been obvious:
	Re claim 1: the second P-type metal layer has a thickness greater than the thickness of the first P-type metal layer. 
	Re claim 7: the VT of the third P-type device is different than the VT of the first P-type device; the first P-type metal layer and the third P-type metal layer have a same thickness. 
	Re claim 8: the dopant concentration of the channel region of the first P-type device is different than the dopant concentration of the channel region of the third P-type device. 
	Re claim 9: the second P-type metal layer has a thickness greater than the thickness of the first P-type metal layer. 
	Re claim 15: the VT of the third P-type device is different than the VT of the first P-type device; the first P-type metal layer and the third P-type metal layer have a same thickness. 

In particular, as previously cited, including in paragraph 40, Gan explicitly or implicitly discloses that the thicknesses, VTs, or concentrations, and dimensions or configurations generally, is a/are result-effective variable(s).
Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed variation(s) inherently resulting in the particular claimed thickness, VT, or concentration relative dimension(s) or configuration(s).
In any case, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and, as evidenced by the relevant cited case law and MPEP citations, it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed thickness, VT, or concentration dimensional or configurational limitation(s) inherently resulting in the particular claimed thickness, VT, or concentration relative dimension(s) or configurations(s), including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. 
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gan (20160276224) and Cappellani (20140084342).
As previously cited and applied to claim 1, Gan discloses the following:

	Re claim 18: The computing device re claim 17, further comprising: a memory coupled to the board. 
	Re claim 19: The computing device re claim 17, wherein the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor. 
	Re claim 20: The computing device re claim 17, wherein the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box. 
	As previously applied to claim 1, the following also would have been obvious over Gan:
	Re claim 17: the second P-type metal layer has a thickness greater than the thickness of the first P-type metal layer.
	However, Gan does not appear to explicitly disclose the following: 
Re claim 17: A computing device, comprising: a board; and a component coupled to the board, the component including an integrated circuit structure. 

	Re claim 19: The computing device re claim 17, wherein the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor. 
	Re claim 20: The computing device re claim 17, wherein the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box. 
	Nonetheless, in paragraphs 57, 58, 60, and 63, Cappellani discloses the following:
Re claim 17: A computing device “700,” comprising: a board “702”; and a component “704” coupled to the board, the component including an integrated circuit “integrated circuit” structure. 
	Re claim 18: The computing device re claim 17, further comprising: a memory “memory” coupled to the board. 
	Re claim 19: The computing device re claim 17, wherein the component is selected from the group consisting of a processor “processor,” a communications chip, and a digital signal processor. 
	Re claim 20: The computing device re claim 17, wherein the computing device is selected from the group consisting of a mobile phone “mobile phone,” a laptop, a desk top computer, a server, and a set-top box. 
	Moreover, it would have been obvious to combine the disclosures of Gan and Cappellani as follows:

	Re claim 18: The computing device re claim 17, further comprising: a memory coupled to the board. 
	Re claim 19: The computing device re claim 17, wherein the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor. 
	Re claim 20: The computing device re claim 17, wherein the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box.
	In particular, it would have been obvious to combine the disclosures of Gan and Cappellani because it would facilitate provision of a computing device having transistors with gate structures that are be able to achieve different threshold voltages, thereby improving the substrate effect, forming metal gate structures with different threshold voltages, and achieving preferred device performance (Gan ¶¶ 7 and 11).

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information 
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
August 18, 2021